   Case 20-40818-mxm13 Doc 18 Filed 04/27/20                   Entered 04/27/20 14:09:35         Page 1 of 2
OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
6851 N.E. Loop 820, Suite 300
North Richland Hills, TX 76180-6608
(817) 770-8500
Fax (817) 770-8508
                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION
                                                          §
IN RE:                                                    §             CASE NO:20-40818-MXM
GARY G HOVNANIAN                                          §             Judge Mark X Mullin
                                                          §
                                                          §             First Payment Date: 3/29/2020
   DEBTOR
                                                          §

                     TRUSTEE'S SEVEN (7) DAY NOTICE OF INTENT TO CERTIFY
                               CHAPTER 13 CASE FOR DISMISSAL
                            (7 DAY NOI - NO SHOW AT 341 MEETING)

Notice is HEREBY GIVEN to the above named Debtor and to the Debtor's Attorney that on or after seven (7)
days herefrom, the Trustee intends to certify the above numbered Chapter 13 case for Dismissal for the following
reason(s):

         Debtor failed to attend the Section 341 Meeting of Creditors held on April 22 , 2020.

FAILURE TO CURE ANY AND ALL OF THE DEFICIENCIES NOTED ABOVE WITHIN SEVEN (7)
DAYS HEREOF SHALL SUBJECT THIS CASE TO DISMISSAL BY THE BANKRUPTCY CLERK
WITHOUT FURTHER NOTICE.


DISMISSAL WITHOUT FURTHER NOTICE. Pursuant to General Order 2017-01 Section 3 d-1, a Chapter
13 Petition may be dismissed without prejudice, after seven (7) days prior written notice to the Debtor and
Debtor's counsel, and without further notice. The clerk is authorized to enter an Order of Dismissal upon
certification by the Trustee that:

d-1. The Debtor failed to attend the Section 341 Meeting of Creditors as required by Section 343 of the
Bankruptcy Code (the "Section 341 Meeting") or any continued Section 341 Meeting which the Trustee required
the Debtor to attend, without the agreement of the Trustee to continue the Section 341 Meeting.

                                                                /s/ Tim Truman
                                                               Tim Truman, Trustee/State Bar # 20258000
   Case 20-40818-mxm13 Doc 18 Filed 04/27/20                   Entered 04/27/20 14:09:35           Page 2 of 2

Case Number: 20-40818-MXM                                                           GARY G HOVNANIAN


                                         CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the foregoing "Trustee's Seven (7) Day Notice of Intent to Certify
Chapter 13 Case for Dismissal" was served on the parties listed below in the manner listed below on or before
April 28, 2020.

BY FIRST CLASS MAIL:
GARY G HOVNANIAN, 2845 FM 779, MINEOLA, TX 75773-0000

ELECTRONIC SERVICE:
TRUMAN E COE LAW OFFICE, 13330 NOEL RD #339, DALLAS, TX 75240
SYNCHRONY BANK, C/O PRA RECEIVABLES MANAGEMENT, PO BOX 41021, NORFOLK, VA 23541
RITCHESON LAUFFER AND VINCENT, 821 ESE LOOP 323 STE 530, TYLER, TX 75701
RAS CRANE, 10700 ABBOTTS BRIDGE RD #170, DULUTH, GA 30097
United States Trustee, 1100 COMMERCE STREET, ROOM 976, DALLAS, TX 75242


                                                                /s/ Tim Truman
                                                                Tim Truman, Trustee/State Bar # 20258000
